Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 11, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at the trial was sufficient to support the verdict since any " 'rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (see, People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307).
The defendant’s other contentions are unpreserved and do not merit reversal in the interest of justice. Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.